DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 27 August 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, and the information referred to therein has only been considered in so far as it complies with applicable rules and statutes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-184279 (Tanaka).
	With regard to claim 1, Tanaka discloses a thermochromic ink writing instrument (translation paragraph [0001]) comprising a body (writing body 3) extending along an axis (Figs. 1 and 2), the body having a first end (front end, translation paragraph [0006]) and a second end opposed to the first end along the axis (rear end, translation paragraph [0008], Figs. 1 and 2), the first end being provided with a writing tip (pen tip 32, translation paragraph [0006]) and with an eraser (friction body 4, translation paragraph [0006]), wherein the writing tip is fed with thermochromic ink (translation paragraphs [0001], [0006], [0015]), wherein the writing tip is fixed with regard to the body (translation paragraphs [0006], [0028]) and the eraser is movable along the axis with regard to the body (translation paragraph [0006]), and the thermochromic ink writing instrument further comprising a helical-cam propelling mechanism (interaction between cam groove 72 and cam protrusion 81) configured to move the eraser along the axis between a retracted position and a protruding position (translation paragraphs [0006], [0008]).
With regard to claim 2, which depends from claim 1, Tanaka discloses the eraser and the writing tip are coaxial (Figs. 1 and 2), the eraser being disposed around the writing tip (Figs. 1 and 2), the writing tip comprising a writing end (pen tip 32), and, when the thermochromic ink writing instrument is seen perpendicular to the axis, the writing end is concealed by the eraser when the eraser is in the protruding position (Fig. 2) and the writing end is free from the eraser when the eraser is in the retracted position (Fig. 1).
With regard to claim 3, which depends from claim 1, Tanaka discloses the helical-cam propelling mechanism comprises a first part (outer cam 7) having one of a helical cam and a cam follower (cam groove 72) and a second part (inner cam 8) having the other of the helical cam and the cam follower (cam protrusion 81), and the first part is axially coupled in at least one direction with the eraser (paragraph [0022], Figs. 1 and 2) and the second part is fixed to the second end, inside the body (Figs. 1 and 2).
With regard to claim 11, which depends from claim 3, Tanaka discloses a writing body (3) having the writing tip (pen tip 32), wherein the eraser is mounted onto a tube holder (rod-shaped support 41), the eraser is axially coupled in at least one direction with the first part via the tube holder (translation paragraph [0022], Figs. 1 and 2), and the writing body extends at least in part into the tube holder in any position of the eraser (Figs. 1 and 2).
With regard to claim 15, which depends from claim 1, Tanaka discloses wherein the eraser is a body configured to be rubbed over a surface to generate heat thereby causing the thermochromic ink to change color (translation paragraph [0001]).
With regard to claim 16, which depends from claim 15, Tanaka discloses wherein the eraser is a friction body (translation paragraph [0001]).
With regard to claim 17, which depends from claim 15, Tanaka discloses wherein the eraser is made of rubber or elastomer (translation paragraph [0013]).
With regard to claim 18, which depends from claim 17, Tanaka discloses wherein the eraser is made of styrene-ethylene-butylene-styrene copolymer (SEBS), styrene- butadiene-styrene copolymer (SBS), ethylene-propylene-diene monomer (EPDM) (translation paragraph [0013]).
With regard to claim 19, which depends from claim 17, Tanaka discloses the eraser is made of styrene-ethylene-butylene-styrene copolymer (SEBS), styrene- butadiene-styrene copolymer (SBS), ethylene-propylene-diene monomer (EPDM) (translation paragraph [0013]), which are the same materials disclosed by applicant, and therefore, since Tanaka discloses the same materials as applicant, and coefficient of friction is a material property, Tanaka inherently discloses the eraser has a friction coefficient ranging from 0.2 to 1.0 when rubbed against a paper surface (see MPEP 2112.01(II)).
With regard to claim 20, which depends from claim 1, Tanaka discloses the eraser is mounted onto a tube holder (rod-shaped support 41), a rear portion of the eraser being configured to be fitted within a front end of the tube holder (see Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-184279 (Tanaka).
With regard to claim 4, which depends from claim 3, Tanaka discloses the second part is press fit with the second end (translation paragraphs [0024], [0027]), but does not disclose that the parts are snap-fitted.  Examiner takes Official notice that press fitting and snap fitting are well-known equivalent mechanical connection mechanisms.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a snap fit connection in place of the press fit connection, since doing so would amount to nothing more than substituting one known connection mechanism for another known connection mechanism, with the expected results that the substituted connection mechanism would function to connect the components together.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-184279 (Tanaka) in view of U.S. patent no. 5,413,428 (Kageyama).
With regard to claim 14, which depends from claim 1, Tanaka discloses a writing body (3) having the writing tip (23), wherein the body comprises a nose cone (tip member 22), the nose cone comprises the first end (Figs. 1 and 2). 
Tanaka fails to disclose that the nose cone is removable, due to which the writing body is removable for refill.
However, the use of such a removable nose cone to allow refilling is notoriously old in the art, as taught at least by Kageyama (col. 1, lines 15-20).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the tip member (22) of Tanaka in a removable manner, as taught by Kageyama, in order to allow refilling of the writing body, as taught by Kageyama (col. 1, lines 15-20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17 of copending Application No. 17/459,354 in view of JP 2009-184279 (Tanaka).
Claims 1-14 and 17 of copending Application No. 17/459,354 are nearly identical to pending claims 1-20, with the exception of the type of ink, and some specifics relating to the composition of the friction body.  However, the specifics of the ink and friction body are taught by Tanaka, as set forth above in detail.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the type of ink used in claims 1-20 of copending Application No. 17/459,354 for the thermochromic ink of Tanaka, since doing so would have been an obvious substitution of one known ink for another known ink, with the expected results that the substituted ink would be delivered.  Further, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the specifics of the eraser/friction body of Tanaka, since claims 1-14 and 17 of copending Application No. 17/459,354 do not specify characteristics of the eraser/friction body, a person having ordinary skill in the art would look to suitable prior art examples, and having found Tanaka, have used the teachings of the same to provide the characteristics of the eraser/friction body as claimed.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. patent no. 2,815,002 (Mayes) discloses an Erasing Device Having A Projectable and Retractable Eraser.
	U.S. patent no. 6,979,142 (Chmelar) discloses a mechanical pencil with an eraser (1) at the front end.
U.S. patent no. 5,127,130 (Copito) discloses a mechanical pencil with an eraser (22) at the front end.
U.S. patent no. 2,069,462 (Rouse) discloses a mechanical pencil with an eraser (15) at the front end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799